Murphy, J. (dissenting).
Even if we credit the police officers’ version of what occurred during the early morning hours of October 18,1970, there was no probable cause for the arrest.
In such connection, it may be parenthetically noted that the People, in objecting at the suppression hearing to any questions regarding the identity of the informant, stipulated that “ the arrest here is predicated on a sale and not on a search ”.
To support the arrest, the police officers testified that they kept defendant’s first floor apartment under observation and saw him receive three visitors during the evening in question. The last visitor, one Charles Isaacs (also later arrested) was seen giving defendant money in exchange for two brown envelopes which the observing officer “ believe [d] contained a narcotic drug ’ ’. He thereupon started to walk toward both men when ‘‘ Isaacs broke and ran from the doorway and [he] placed [defendant] under arrest for sale of narcotics.”
Under the circumstances here presented, this case is indistinguishable from People v. Corrado (22 N Y 2d 308); and the independent observations of the police officers were insufficient to support a finding of probable cause for the arrest. (People v. Horowitz, 21 N Y 2d 55.)
The fact that the testifying police officers were especially trained in narcotics detection does not raise the level of inference from suspicion to probable cause: ‘ ‘ The logical and practical problem is that even accepting ungrudgingly, as one should, the police officer’s expertness in detecting a pattern of conduct characteristic of a particular criminal activity, the detected pattern, being only the superficial part of a sequence, does not provide probable cause for arrest if the same sketchy pattern occurs just as frequently or even more frequently in innocent transactions. The point is that the pattern is equivocal and is neither uniquely nor generally associated with criminal conduct, and unless it is there is no probable cause.” (People v. Brown, 24 N Y 2d 421, 424.)
The alleged flight of Isaacs (who was not then a known drug user) and defendant’s attempt to close his apartment door “ as the officer approached presents no stronger basis for suspecting that criminal activity was afoot. ’ ’ (People v. Verrechio, 23 N Y 2d 489.)
*375Accordingly, the judgment appealed from should be reversed, the motion to suppress granted and the indictment dismissed.
Moreover, and in any event, the judgment should be reversed and a new trial granted. On the record before us, the trial court’s refusal to grant defendant a reasonable opportunity to obtain a new attorney effectively deprived him of trial counsel of his own choosing. (People v. Page, 17 A D 2d 782; People v. Walker, 29 A D 2d 973; People v. Diker, 34 A D 2d 798.)
Stevens, P. J., McGivern, Markewich and McNally, JJ., concur in Per Curiam opinion; Murphy, J., dissents in an opinion.
Judgment, Supreme Court, Bronx County, rendered on July 8, 1971, affirmed.